DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2021 has been entered.
Response to Amendment
The amendments filed with the written response received on May 3, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 6, 19, 21-22 and 24 have been amended; and claims 2-5, 7-18, 20, and 23 are canceled. Accordingly, claims 1, 6, 19, 21-22, and 24 are pending in this application, with an action on the merits to follow regarding claims 1, 6, 19, 21-22, and 24.
Because of the applicant's amendment, the following in the office action filed November 25, 2020, are hereby withdrawn:
Objections to the specification;
Claim rejections under 35 USC 112(a).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the garment being insulated (claim 1), the color having a piece of material to cover the ends of the first and second zippers (claim 1), the first and second sleeve openings covered by a piece of material (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities: 
Claim 1, line 7 should recite, “to cover [[the]] ends of the first and second zippers…”;
Claim 1, line 8 should recite, “at a same angle…”;
Claim 1, line 15-18 should recite, “wherein a third zipper with two pull tabs is integrated into the first sleeve opening and the zipper pull tabs are positioned at opposite ends of the first sleeve opening when in [[the]] a closed position and the first sleeve opening is covered by a piece a material”;
Claim 1, line 21-24 should recite, “wherein a fourth zipper with two pull tabs is integrated into the first sleeve opening and the zipper pull tabs are positioned at opposite ends of the first sleeve opening when in [[the]] a closed position and the first sleeve opening is covered by a piece a material”;
Claim 6 should recite, “wherein when the third and fourth zippers are in [[a]] the closed positioned”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “resealable opening mechanisms” (third and fourth” in claims 21-22.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 21-22 (and claims 19 and 24 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite as it recites, “wherein a third zipper with two pull tabs is integrated into the first sleeve opening and the zipper pull tabs positioned at opposite the first sleeve opening when in the closed position and the first sleeve opening is covered by a piece a material.….”  It is unclear if “the first sleeve opening” refers to the first sleeve opening of the vest or the first opening of the first sleeve.  Examiner has interpreted the limitation to mean, “wherein a third zipper with two pull tabs is integrated into the first of the first sleeve and the zipper pull tabs are positioned at opposite ends of the first of the first sleeve when in a [[the]] closed position and the first of the first sleeve is covered by a piece a material….”
Claim 1 is indefinite as it recites, “wherein a fourth zipper with two pull tabs is integrated into the first sleeve opening and the zipper pull tabs positioned at opposite ends of the first sleeve opening when in the closed position and the first sleeve opening is covered by a piece a material.”  First, it is unclear if “the first sleeve opening” refers to the first sleeve opening of the vest or the first opening of the first sleeve.  As this limitation appears in the clause introducing “a second sleeve” and according to the specification, the first sleeve has a first opening with a third zipper, it is unclear how the fourth zipper is integrated into the first sleeve opening, how there can be more zipper pull tabs in the first sleeve opening, and how the first sleeve opening can be covered by another piece of material.  Examiner respectfully suggests amending to recite, “wherein a fourth zipper with two pull tabs is integrated into the second of the second sleeve and the zipper pull tabs are positioned at opposite ends of the second of the second sleeve when in [[the]] a closed position and the second of the second sleeve is covered by a piece a material.”
pull tabs are positioned at opposite ends of the zipper.”  
Claim 21 is indefinite as it recites, "a third resealable opening mechanisms”.  According to the specification, the third and fourth resealable opening mechanisms are the third and fourth zippers each with two zipper pulls.  And as claim 1 already recites third and fourth zippers and their associated zipper pulls, it is unclear as to what structure the “third resealable opening mechanisms” is/are and if Applicant is attempting to claim additional zippers or zipper pulls on the sleeves.  For purposes of examination, Examiner has interpreted the limitation to be, “wherein [[a]] the thirdzipper is in an open position, thezipper pulls of the third zipper form two apertures providing access to an interior of the first sleeve.”
Claim 22 is indefinite as it recites, "a fourth resealable opening mechanisms”.  According to the specification, the third and fourth resealable opening mechanisms are the third and fourth zippers each with two zipper pulls.  And as claim 1 already recites third and fourth zippers and their associated zipper pulls, it is unclear as to what structure the “fourth resealable opening mechanisms” is/are and if Applicant is attempting to claim additional zippers or zipper pulls on the sleeves.  For purposes of examination, Examiner has interpreted the limitation to be, “wherein [[a]] the fourth zipper is in an open position, thezipper pulls of the fourth zipper form two apertures providing access to an interior of the second sleeve.”
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 6 recites, “wherein when the third and fourth zippers are in a closed positioned, the zippers are positioned at opposite ends of the teeth.”  As best interpreted by Examiner, this claim limitation has been interpreted to mean, “wherein when the third and fourth zippers are in [[a]] the closed positioned, the zipper[[s]] pull tabs are positioned at opposite ends of the zipper.”  However, such a limitation has already been recited in claim 1 where “the zipper pull tabs positioned at opposite ends of the [first/second] sleeve opening when in the closed position”.  Therefore claim 6 does not further limit the subject matter of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 19, 21-22 and 24 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Florens (US 3769634), in view of Wilson (US 2016/0286872) and in view of Chou (US 5564126).
Regarding claim 1, Florens discloses a garment (5) for covering an upper body of a patient (as can be seen in Fig. 1, the garment is an sweater which can be worn by a patient) comprising: a vest (6) having a neck opening (where collar is attached to 6, see annotated Fig. 1), a first sleeve opening (where 8 attaches to 6), a second sleeve opening (where 9 attaches to 6), a lower opening (29) a first face (outer face of the 6) and a central axis extending from the neck opening to the lower opening (see annotated  to cover the ends of the first and second zippers (as can be seen best if Figs. 1-2, the material  surrounding the zipper between the stitching lines 21 and 23, covers the entire length of each zipper from the bottom of each zipper and in combination with the wider margin edge 15, cover the zipper through the collar) and are angled away from the central axis at a same angle (as can be seen in Fig. 1) and wherein a flap (11) is defined between the first and second zipper (as best seen in annotated Fig. 1), an upper end of a flap (see annotated Fig. 1) is narrower than a lower end of the flap (see annotate Fig. 1) (see col. 3, lines 1-10 where the wider end where the lower end of the flap can be the wider end), wherein the first and the second zippers when in an open position form a clavicle opening to be configured to permit access to a clavicle area of the patient (as can be seen in Fig. 2, when 16 and 18 are open and the flap folds downward, an opening is formed between the zippers and one is able to access the clavicle area); a first sleeve (8) having a first end and second end (see annotated Fig. 1) and is attached to the first sleeve opening of the vest at the first end  and a cuff attached at the second end (as can be seen in annotated Fig. 1); and a second sleeve (9) having a first end and second end and is attached to the second sleeve opening of the vest at the first end, a cuff is attached at the second end (see annotated Fig. 1).
Florens does not expressly disclose the garment being insulated, a first opening present on the first sleeve, wherein a third zipper with two pull tabs is integrated into the of the first sleeve and the zipper pull tabs are positioned at opposite ends of the first of the first sleeve when in the closed position and the first of the first sleeve is covered by a piece a material, and a second opening present on the second sleeve, wherein a fourth zipper with two pull tabs is integrated into the second of the second sleeve and the zipper pull tabs are positioned at opposite ends of the second of the second sleeve when in the closed position and the second of the second sleeve is covered by a piece a material.
Wilson teaches an upper body garment (embodiment 100) a first opening (created when 150 is unzipped) present on the first sleeve (110, as can be seen in Fig. 1), wherein a third zipper (150) with two pull tabs (160/170) is integrated into the first of the first sleeve (as best seen in Fig. 1), and a second opening (created when 155 is unzipped) present on the second sleeve, wherein a fourth zipper (155) with two pull tabs (180/190) is integrated into the second of the second sleeve (as best seen in Fig. 1).
Florens and Wilson teach analogous inventions in the field of upper body garments with multiple zippered openings.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add zippered openings in the sleeves of Florens as taught by Wilson in order to “to keep a patient as warm as possible, while providing a physician or other medical personnel with the necessary access to the patient's body, such as when connecting dialysis tubing to various bodily ports” (see para. 0002).
are positioned at opposite ends of the first of the first sleeve when in the closed position and the first of the first sleeve is covered by a piece a material, and the zipper pull tabs of the fourth zipper are positioned at opposite ends of the second of the second sleeve when in the closed position and the second of the second sleeve is covered by a piece a material.
	A further embodiment of Wilson (Fig. 7) teaches at least one layer of insulating material (800, considered an insulating material as any additional layers would lead to insulating the wearer’s body) lines (as it is applied to the inside of the garment, it therefore lines at least a portion of the garment) the garment (100).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a lining panel to the combined garment of Florens and Wilson as taught by Wilson “to provide an additional layer of comfort/warmth to the wearer” (see para. 0033 of Wilson).
Florens and Wilson do not expressly disclose wherein the zipper pull tabs of the third zipper are positioned at opposite ends of the first of the first sleeve when in the closed position and the first of the first sleeve is covered by a piece a material, and the zipper pull tabs of the fourth zipper are positioned at opposite ends of the second of the second sleeve when in the closed position and the second of the second sleeve is covered by a piece a material.

Florens and Wilson do not expressly disclose the first of the first sleeve is covered by a piece a material, and the second of the second sleeve is covered by a piece a material.
Chou teaches a garment for patients where the first of the first sleeve (5) is covered by a piece a material (see annotated Fig. 2), and the second of the second sleeve (4) is covered by a piece a material (see annotated Fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to material covering the third and fourth zippers of the combined garment of Florens and Wilson as taught by Chou such that the zippers “will not be exposed on the outside to mar the overall design and appearance of the upper garment” (see col. 2, lines 50-55 of Chou).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the garment, there 
	Regarding claim 6, the combined garment of Florens, Wilson, and Chou discloses wherein when the third and fourth zippers (150/155 of Wilson) are in the closed position, the zipper[[s]] pull tabs (160/170/180/190 of Wilson) are positioned at opposite ends of the zipper (as when modified for the reversal of the zipper as shown in claim 1).
Regarding claim 19, the combined garment of Florens, Wilson, and Chou discloses wherein the wherein the first and second zippers (16/18 of Florens) are angled away from the central axis (as can be seen in annotated Fig. 1 of Florens and disclosed in col. 3, lines 1-10 of Florens), but does not expressly disclose wherein the first and second zippers are angled 30 degrees away from the central axis.  However, as Florens discloses that the flap 11 and the opening 12 may have various different sizes and shapes” (col. 3, lines 5-10 of Florens), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to angle the zippers 30 degrees from the central axis of the modified garment of Florens in order to better maximize the opening to accommodate the opening for a male vs. a female as each has a differently shaped chest area and would be comfortable revealing less or more of the chest area upon the fully open position of the garment and as the angle of the zippers is a results effective variable with the results being the shape and size of the flap and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.0
	

Regarding claim 21, as best interpreted by Examiner, the combined garment of Florens, Wilson, and Chou discloses all the limitations of claim 1 above, but does not expressly disclose wherein a third resealable opening mechanisms (interpreted as zipper pulls 160/170 of Wilson) are in an open position, the third resealable opening mechanisms form two apertures providing access to an interior of the first sleeve. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reverse the closing of the two-way zippers on the sleeves of the modified garment of Florens in order to allow each resealable opening to be separated into two openings so that different areas of a wearer’s arm can be easily accessible at the same time and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04.
Regarding claim 22, as best interpreted by Examiner, the combined garment of Florens, Wilson, and Chou discloses all the limitations of claim 1 above, but does not expressly disclose wherein a fourth resealable opening mechanisms (interpreted as zipper pulls 180/190 of Wilson) are in an open position, the fourth resealable opening mechanisms form two apertures providing access to an interior of the first sleeve. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reverse the closing of the two-way zippers on the sleeves of the modified garment of Florens in order to allow each resealable opening to be separated into two openings so that different areas of a wearer’s arm can be easily accessible at the same time and since it has been held that 
Regarding claim 24, the combined garment of Florens, Wilson, and Chou discloses wherein the first and second openings (openings created when 155 of Wilson are unzipped) are configured to be positioned relative to an interior portion of an arm of the wearer (as the openings are at a predetermined positions on the sleeves, they are positioned relative to the interior portion of the arms of the wearer).

    PNG
    media_image1.png
    764
    587
    media_image1.png
    Greyscale

Annotated Fig. 1 (Florens)


    PNG
    media_image2.png
    633
    720
    media_image2.png
    Greyscale

Annotated Fig. 2 (Chou)

Response to Arguments
Applicant's arguments filed March 22, 2021, regarding the 35 USC 103 rejections of claim 1 and its dependents, have been fully considered but they are not persuasive. 
First, Applicant argues that Florens in view of Wilson does not disclose the top of the flap being smaller than the bottom of the flap.  Examiner respectfully disagrees as 
Second, Applicant argues that Fig. 4 of Florens does not disclose the limitations of the vest and flap of claim 1 (see Remarks, p. 9-10).  This argument is not relevant as Examiner has not used the embodiment of Fig. 4 of Florens in the rejection, but instead used the embodiment of Figs. 1-2 which read on claim limitations of the vest as can be seen in the rejection above. 
Third, Applicant argues that Florens is designed as a garment for fashion purposes and therefore is not obvious in light of the present invention (Remarks, p. 10, final paragraph).  Examiner respectfully disagrees.  Examiner has modified the garment of Florens with the garment of Wilson and has given proper uncontested motivation as to why such a modification would be obvious.  Whether or not the primary reference of Florens is designed as a fashion garment or not does not negate that Florens has structure recited in the claims regarding the vest and that the modified garment of Florens has all of the claimed structure.  Further, intended use of the claimed garment is not relevant to the structure as a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Fourth, Applicant argues that the zippers of Wilson do not open and close with the zipper pulls in the positions as claimed (Remarks, p. 13, first full paragraph).  However, Examiner has not stated that they zippers work this way and instead has modified the combined garment of Florens and Wilson so that the zippers open and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732